Citation Nr: 0104036	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  95-09 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
September 1945.  He died in March 1993; the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Oakland, California.  In connection with her appeal, the 
appellant failed to report for a personal hearing before an 
RO Hearing Officer and for a hearing before a member of the 
Board.  Her hearing request is considered to be withdrawn.  
See 38 C.F.R. § 20.704(d) (2000).

In January 1997, the RO issued a supplemental statement of 
the case that included consideration of the issue of 
eligibility for Dependents Education Assistance under 38 
U.S.C.A. Chapter 35.  The claims folder does not contain a 
jurisdiction conferring notice of disagreement referable to 
this issue, nor has the issue been certified to the Board.  
Accordingly, the Board finds that it does not have 
jurisdiction to consider this issue.  Fenderson v. West, 12 
Vet. App. 119 (1999); Cf. VAOPGCPREC 9-99 (1999).


FINDINGS OF FACT

1.  During his lifetime the veteran was service-connected for 
defective hearing in the left ear; left ear tinnitus; 
residuals of a burn scar on the right hand; post-concussion 
headaches secondary to a blast injury; psychoneurosis, 
anxiety state; and chronic, nonsuppurative otitis media in 
the left ear.  He had no other adjudicated service-connected 
disabilities.

2.  The veteran died in March 1993.  The death certificate 
shows the immediate cause of death as bacteremic pneumococcal 
pneumonia of days' duration, and identifies carcinoma of the 
prostate as an other significant condition contributing to 
death but not related to the cause of death.

3.  The competent and probative evidence dissociates the 
veteran's prostate cancer from his period of military 
service.

4.  No disability of service origin is shown by competent 
evidence to have caused or contributed to the veteran's 
death.


CONCLUSION OF LAW

No service-connected disability caused or contributed 
materially and substantially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Where a veteran served for at 
least 90 days during a period of war and certain chronic 
diseases, such as malignant tumors, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).  Service connection may 
also be granted for a disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Cause of Death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Factual Background

The veteran's service medical records note treatment for 
chronic prostatitis.

In a letter dated in December 1989, Dr. Beck, an oncologist, 
reported that the veteran had been seen the previous day with 
a complaint of chronic right mastoid pain that had begun 
several weeks earlier.  Dr. Beck noted that the veteran had 
been a patient more than a year and a half earlier for 
treatment of Stage B2 Gleason Grade 3/4 adenocarcinoma of the 
prostate.  It was thought unlikely that the prostate cancer 
had metastasized and that the veteran most likely had a 
primary malignancy involving the parotid or metastasizing to 
the preparotoid area.

Later in December 1989, the veteran underwent a right 
mastoidectomy with biopsy lesion.  The post-operative 
diagnosis was right temporal bone lesion with frozen section 
showing probable adenocarcinoma, probably metastatic.

In February 1990, Dr. Beck,  reported that the veteran had 
completed radiation therapy.

The claims file contains records of surgical treatment for 
metastatic prostate carcinoma in July and August 1990

VA examination conducted in September 1991 includes note of 
an in-service concussive injury, followed by ear problems 
such as hearing loss and tinnitus, and by headaches.  The 
report of psychiatric evaluation contains a report of a 
"history of senile enlargement of the prostate."

The claims file contains a copy of a letter dated in May 1992 
from Dr. Beck who reported, that he had discussed the 
veteran's case with the appellant that day.  He noted that he 
had not seen the veteran since completion of the radiation 
therapy over two years earlier for metastatic prostate 
carcinoma involving the right parotid area, compressing the 
facial nerve, with tumor extension and destructive changes in 
the right petrous pyramid.  Dr. Beck set out comments 
relevant to the spread of the veteran's carcinoma.  

In July 1992, the veteran testified at a personal hearing 
held pursuant to claims for increased evaluations for his 
service-connected disabilities.  During his lifetime, his 
service-connected disabilities were as follows:  left ear 
defective hearing, evaluated as 10 percent disabling; 
psychoneurosis, anxiety state, evaluated as 10 percent 
disabling; chronic, nonsuppurative otitis media of the left 
ear, evaluated as zero percent disabling; and, residuals of a 
right hand burn scar, evaluated as zero percent disabling.  
His spouse argued that the veteran's cancer, affecting the 
right temporal bone, should be service-connected because he 
had had problems since the in-service explosion.  She 
specified that the veteran was hit with shrapnel in his 
prostate area first and also in his head, and that those were 
the same areas he was affected by the cancer.

In August 1992 the veteran appeared for a VA examination 
pertinent to a burn scar on his right hand.  Physical 
examination generally revealed him to be well-developed and 
well-nourished.  

The veteran died March 1, 1993.  The death certificate 
identifies bacteremic pneumococcal pneumonia of days' 
duration as the immediate cause of death and shows carcinoma 
of the prostate and an other significant condition 
contributing to death but not related to the cause of death.

In a statement received in March 1993 the appellant argued 
that the areas affected by carcinoma correlated with the 
sites of injuries the veteran received during an in-service 
explosion to the head, shoulder, etc., and also set out that 
the veteran had suffered from headaches and other symptoms 
since service.

In a statement received in October 1996, the appellant 
reported that the veteran was a different person when he 
returned from service, always going to the physician due to 
prostate problems, as well as having problems with his 
stomach.  She identified no further relevant records at that 
time.

In November 1996, the RO referred the veteran's claims folder 
to a VA medical center in order to obtain an opinion form an 
oncologist as to "whether it is at least as likely as not 
that the veteran's adenocarcinoma of the prostate was 
etiologically related to his inservice prostatitis."

In a response to the RO's request, a physician from the Palo 
Alto, California VA Medical Center reported later in November 
1996, that the veteran's medical records had been reviewed.  
The physician included a recitation of the veteran's history 
of physical and mental disabilities.  The doctor noted that 
the immediate cause of death was bacterial pneumonia and 
prostate cancer as a contributing factor.  The doctor also 
noted the veteran's history of prostatitis.  The doctor set 
out the risk factors for developing prostate cancer as 
increasing age, race, and family history.  The doctor 
specifically noted that prostatitis had not been identified 
as a risk factor, with the exception of one small 
retrospective study involving 27 patients that had been 
published in Chinese literature.  The doctor noted that such 
risk factor was not substantiated in subsequent studies.  The 
doctor concluded that the veteran's disease progression was 
consistent with the natural history of prostate cancer and 
opined that there was no evidence that his in-service 
prostatitis was related to adenocarcinoma of the prostate.



Analysis

In reaching its decision herein the Board has considered that 
Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  In this 
case, the Board finds that the appellant is not prejudiced by 
its consideration of this claim pursuant to this new 
legislation insofar as VA has already met all obligations to 
the appellant under this new legislation.

The RO has obtained identified private and VA records, and 
has obtained a medical opinion specific to the question at 
hand.  Further, the appellant has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal.  Remand for adjudication by the RO 
would only serve to further delay resolution of the veteran's 
claim.  

The RO has informed the appellant by its letters, the 
statement of the case, and the supplemental statements of the 
case; of the evidence needed to substantiate her claim.  The 
appellant has reported that the veteran received treatment 
beginning shortly after service for prostatitis; however, she 
has also reported that records of such treatment are 
unavailable and that she cannot recall the names of the 
treating physicians.

The Board notes that Dr. Beck has reported treatment 
beginning in approximately 1987 for prostate cancer.  The 
records of this treatment have not been associated with the 
claims folder.  There is no indication, however, that these 
records could serve to substantiate the appellant's claim.  
The evidence of record already establishes that the veteran 
had prostate cancer many years after service.  Further Dr. 
Beck's letters summarize the treatment provided in 1987.  
There is not a reasonable possibility that obtaining the 
actual treatment records would aid the appellant.  Thus 
further efforts to obtain these records are not required.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

With regard to the merits of the claim, the Board first notes 
that neither the death certificate nor any other medical 
evidence of record identifies any of the veteran's 
adjudicated service-connected disabilities as having caused 
or contributed to the veteran's death.  The Board has, 
however, considered whether service connection is warranted 
for disability that caused or contributed to the veteran's 
death.  There is neither argument nor evidence linking 
pneumonia to the veteran's period of service.  The appellant 
does, however, argue that the veteran incurred in-service 
injury leading to chronic prostate problems and that service 
connection is therefore warranted for prostate cancer, 
identified as contributing to his death.

Although the veteran's service records include note of 
prostatitis, such records are negative for diagnosed 
pneumonia or prostate cancer and there is no competent 
evidence of either prostate cancer or pneumonia for many 
years thereafter.  See 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  
The question is therefore whether any relationship exists 
between the veteran's prostate cancer and service, to include 
his in-service problems with prostatitis.  In this respect 
the extensive post-service records of treatment and surgery 
for prostate cancer and its metastasis are not probative 
insofar as they do not include discussion of the etiology of 
prostate cancer or any potential link to an in-service injury 
or in-service episodes of prostatitis.  

The Board recognizes that the appellant believes that the 
veteran's prostate carcinoma was related to service.  
However, the appellant has neither submitted nor identified 
competent evidence of such relationship.  The Board cannot 
rely solely on lay statements such as those from the 
appellant to establish a medical nexus because the veteran's 
prostate cancer and his period of service.  See Brewer v. 
West, 11 Vet. App. 228, 234 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidentiary record does not 
contain any competent medical evidence of a nexus between the 
veteran's death and service.  Rather, the claims file 
contains an opinion specifically refuting any relationship 
between the veteran's in-service prostate problems and the 
prostate cancer that contributed to his death.  Such opinion 
was provided based on review of the veteran's medical history 
and recitation of professional studies and accepted medical 
principles.  That opinion is unrefuted by other competent 
medical evidence in the claims file.

Accordingly, as there is no competent and probative medical 
evidence linking the veteran's immediate cause of death by 
reason of pneumonia or his contributing condition of prostate 
cancer to his period of active service, the appellant's claim 
must be denied.  38 C.F.R. § 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

